Citation Nr: 0528376	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-28 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for sleep apnea 
syndrome.  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO denied service connection for a deviated septum and 
sleep apnea.  The veteran perfected an appeal of these 
issues.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of the hearing has been associated with the 
veteran's claims file.  

For good cause shown, the appeal was advanced on the Board's 
docket under the provisions of 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The preponderance of the probative evidence fails to show 
that the veteran's deviated septum was incurred or aggravated 
in service.

3.  The preponderance of the probative evidence fails to show 
that the veteran's sleep apnea was incurred or aggravated in 
service, nor is it related to a service-connected disability.

CONCLUSIONS OF LAW

1.  The veteran's deviated septum was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (200).

2.  The veteran's sleep apnea was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in December 2002 and February 2003 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The February 2003 letter also advised the veteran that his 
service medical records were unavailable, and requested 
information from him to attempt to reconstruct those records.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a July 2003 Statement of the Case 
(SOC), and a May 2004 Supplemental Statement of the Case 
(SSOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC), 
but was informed by that facility that those records are 
presumed to have been destroyed by the fire at the facility 
in 1973.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's post-service medical records and examination 
reports.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 

Factual Background

The veteran's service medical records are not available for 
review, and were presumably destroyed in the 1973 fire at the 
NPRC.  

A June 1992 letter from Dr. S.F.F. indicated that the veteran 
reported a history of a deviated septum which he was first 
told of when he was discharged from the Army.  Physical 
examination revealed deviation of the septum to the left with 
significant left airway obstruction.  Dr. S.F.F. noted that 
there was an external deformity and an enlargement of the 
right inferior turbinate. Dr. S.F.F. diagnosed the veteran's 
symptoms as a deviated nasal septum, nasal airway 
obstruction, and hyptertrophic turbinate.  

The veteran's VA medical records from December 1999 to 
November 2002, and from Dr. C.H. from November 2002 to April 
2003 reveal that he was treated for a deviated septum.  

A VA respiratory examination was performed in December 2002.  
The veteran reported that while he was in service he worked 
as a butcher for one year, then was an administrative 
assistant in the medical department.  The veteran reported 
that he was diagnosed with a deviated septum at the time of 
his discharge from service.  He reported that post-service he 
suffered from shortness of breath, which worsened while he 
slept.  He indicated that his left nostril got blocked and he 
had to sleep on his left side.  He also noted that he snored 
at night.  Physical examination revealed no abnormalities.  
Results of a chest X-ray and pulmonary function tests 
revealed mild restrictive defects.  The examiner diagnosed a 
history of deviated nasal septum with a questionable history 
of sleep apnea.  

A VA nose and sinus examination was performed in January 
2003.  The veteran presented with complaints of nasal catarrh 
and post nasal drip.  Physical examination showed a normal 
external nose.  The superior, middle, and inferior turbinates 
of the veteran's nose were normal.  The examiner noted that 
there was no evidence of active disease in the nose, nasal 
sinus, or the larynx and the pharynx.  The examiner noted 
that the veteran had a deviation of the nasal septum.  The 
examiner diagnosed deviation of the nasal septum, and sleep 
apnea by history.  

A VA neurological examination was performed in February 2003.  
The veteran reported having a sleep disorder for the past 40 
or 50 years.  He indicated that he woke up at night 
frequently gasping for air and has frequent sleep 
disturbance, and fragmented sleep pattern.  His wife reported 
heavy snoring and muscle jumping and jerking over his body at 
night.  Neurological examination revealed that he was alert 
and oriented.  Mental status examination was noted to be 
normal, his speech was coherent, and his cognitive functions 
were intact.  His sensory examination was intact.  The 
examiner diagnosed sleep apnea by history.  

In the veteran's May 2003 notice of disagreement and in a 
September 2005 letter, he indicated that he was first 
diagnosed with a deviated septum when he was discharged from 
the Army in Fort Dix, New Jersey.  He revealed that at that 
time he reported that the condition did not exist prior to 
his induction.  

During the veteran's September 2005 hearing he testified that 
he was first diagnosed with a deviated septum when he was 
discharged from the Army.  He indicated that the did not 
recall ever injuring his nose.  He testified that he was 
first treated for a deviated septum in 1947, when mucous was 
drained.  The veteran's representative clarified that the 
sleep apnea disorder was claimed as secondary to the septal 
deviation.

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or during 
the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

At the outset the Board notes that under current case law, 
"where service medical records are presumed destroyed, . . . 
the BVA's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Case law, however, does not establish a heightened 
"benefit of the doubt," but rather only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed.  The case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  

The veteran has consistently reported throughout his appeal 
that he was diagnosed with a deviated septum upon his 
discharge from service in 1945.  The veteran's private 
medical records indicate that he sought treatment in June 
1992 for a deviated septum, which he reported, was initially 
diagnosed upon his discharge from the Army.  VA treatment 
records show the veteran presented to the VAMC in December 
1999 seeking treatment for multiple conditions.  A deviated 
septum was first mentioned in October 2002.  

The first medical evidence in the record for a deviated 
septum is in 1992, 47 years after his discharge from service.  
The first mention of sleep apnea is even later.  The absence 
of medical treatment for the deviated septum and sleep apnea 
for so many years following service is evidence of the 
disorder not having been occurred during service.  Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000).  

While the Board does not doubt the sincerity of the veteran's 
contentions, there is simply no competent evidence to support 
a finding that a deviated septum or sleep apnea were incurred 
in service.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(The connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.) 

Moreover, a deviated septum often is a congenital or 
developmental defect for which service connection would be 
precluded by 38 C.F.R. § 3.303(c), although it may be 
acquired due to trauma.  The Rating Schedule (38 C.F.R. Part 
4), authorizes compensation only for a deviated septum 
resulting from trauma.  In this case, the veteran has 
testified that he did not suffer any nasal trauma in service.  

For the reasons noted above, the Board finds that the 
preponderance of the competent evidence fails to establish 
that the veteran suffered from an acquired deviated septum in 
service.  Likewise, there is no evidence of sleep apnea in 
service.  Further, as service connection for a deviated 
septum is denied, there is no basis upon which secondary 
service connection for sleep apnea can be established.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to service connection for a deviated septum is 
denied.  

Entitlement to service connection for sleep apnea is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


